Opinion issued May 15, 2003 







 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00354-CV
____________

IN RE DAVID YWAIN YOUNG, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, David Ywain Young, has filed a petition for writ of mandamus,
complaining that his appointed counsel, Allen Isbell, has failed to perform certain acts
in connection with his representation of relator in the trial court and on appeal in
cause number 925751. (1)  Relator also requests that we issue a writ of mandamus
directing the trial court judge, the Honorable Deborah Mantooth Stricklin, Judge of
the 180th District Court, and Isbell to reduce the amount of his appeal bond.  We
deny the petition.
	First, the petition does not meet the requirements of the Texas Rules of
Appellate Procedure, and must be denied on this basis.
	Even if the petition complied with the rules, we would still have to deny it. 
This Court has mandamus jurisdiction against a district court judge or county court
judge in our district, and all writs necessary to enforce our jurisdiction.  See Tex.
Gov't Code Ann. § 22.221 (Vernon Supp. 2003).  Because appellant's counsel is not
a judge, and the acts relator would have him perform do not affect our jurisdiction,
we would have to deny relief as to Allen Isbell.
	Finally, regarding the amount of the appeal bond, mandamus will not issue
when there is an adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992).  In this case, such a remedy exists.  See Tex. Code Crim. Proc. Ann.
art. 44.04 (Vernon Supp. 2003).  We would therefore have to deny relief as to Judge
Stricklin.
	Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
1.    	Appellant's direct appeal from his conviction in cause number 925751 is
pending in this Court in cause number 01-03-00167-CR.